DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Claims 1-20 are pending in the application, of which claims 1, 7, 10, 16, 19 and 20 are independent claims. 
Applicant’s arguments in the remarks filed on 12/07/2020 with respect to prior art rejections of claims 1-20 have been considered, but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments in the remarks filed on 12/07/2020 with respect to nonstatutory obviousness-type double patenting rejections of claims 1-20 have been considered, but are maintained, since although new limitations have been added, the claims  overall are still obvious over the prior conflicting patents and further in view of new prior art references.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-11 and 16-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Park et al. (US 2013/0094384, hereinafter “Park”) in view of Ko et al. (US 2011/0064159, hereinafter “Ko”).
Regarding claims 1, 10 and 19, Park discloses a communication device {Park: Fig. 8: [0371]-[0374]: terminal 820 in communication with BS 810}, comprising: a non-transitory memory having processor-executable instructions stored thereon {Memory 822}; and one or more processors in communication  {controller 821 coupled to memory 822}; wherein the processor-executable instructions, when executed by the one or more processors {Park: Fig. 8: [0373]-[0374]: memory 822 storing executable instructions and application software to operate the communication device}, facilitate: 
receiving configuration information from another communication device, wherein the configuration information comprises reference signal port information {Park: Fig. 3: [0120]-[0130]: terminal 820 receives CSI-RS configuration including at least number of CSI-RS ports and configuration information (1) and (2)}, and wherein the configuration information further comprises first identification information indicating that the reference signal port information is to be used for channel state information measurement {Park: [0015]-[0017]; Fig. 3: [0194]-[0202]: UE receiving specific CSI-RS port mapping information for performing channel state measurement} or second identification information indicating that the reference signal port information is to be used for reference signal receiving power (RSRP) measurement  {Park: [0018]-[0021]; [0226]-[0232]; [0240]: a CSI-RSRP configuration signal is transmit to terminal such that RSRP of reference signal port can be measured};
determining an antenna port to be measured based on the reference signal port information {Park: [0015]-[0017]; Fig. 3: [0194]-[0202]: channel state information of reference signal is measured based on port information from CSI-RS configuration signal sent from the base station};
{Park: [0015]-[0021]; Fig. 3: [0194]-[0202]; Claims 5-6: terminal feedbacks CSI for RS based on CSI-RS configuration with node ID cell ID, antenna port, etc. information. [0018]-[0021]; [0226]-[0232]; [0240]: when CSI-RSRP is received the RSRP is measured and feedback to the specific node information.}, wherein: 
in response to the first identification information being received in the configuration information, measuring channel state information on the determined antenna port {Park: [0015]-[0017]; [0194]-[0202]; Claims 5-6: based on different set of CSI-RS sequence; the terminal providing measurement and feedback for channel state information reference signal (CSI-RS)}; and
in response to the second identification information being received in the configuration information, measuring an RSRP of a channel state information reference signal (CSI-RS) on the determined antenna pork {Park: [0018]-[0021]; [0226]-[0232]; [0240]; Claim 7: based on different set of CSI-RS sequence, the terminal providing measurement and feedback for reference signal received power (RSRP). Park: [0018]-[0021]; [0226]-[0232]; [0240]: when CSI-RSRP configuration signal is received at terminal, the RSRP of reference signal port can be measured},

Ko discloses wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports {Ko: Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143]: port of transmission layer can be switched on/off based on DCI configuration transmitted from the base station to turn on/off port that matches transmission.}. 
Sharing the same  field of endeavor in providing reference signal port configuration in data transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ko  and Park before him at the time the invention was made to add new data indicator for antenna port switching as taught by Ko to Park, as with the new data indicator embedded in the DCI message, park can therefore control the switching between the channel state information measurement and antenna port reference signal received power measurement to optimize the effectiveness and reliability in transmitting downlink configuration in multiple standards of the wireless communication environment {Ko: [0016]-[0018]}.
Regarding Claims 2 and 11, Park and Ko disclose the communication device according to claim 10, wherein the configuration information is received through dynamic signaling or high-layer signaling {Park: [0105]; [0121]-[0122]: CSI-RS configuration is transmitted via higher layer signaling}.
7, 16 and 20, Park discloses a communication device {Park: Fig. 8: [0369]-[0371]: BS 810 in communication with terminal 820}, comprising:
a non-transitory memory having processor-executable instructions stored thereon {Park: Fig. 8: [0369]-[0371]: BS 810 including memory 812}; and one or more processors in communication with the non-transitory memory {Park: Fig. 8: [0369]-[0371]: controller 811 coupled to memory 812}; wherein the processor-executable instructions, when executed by the one or more processors {Park: Fig. 8: [0373]-[0374]: memory 822 storing executable instructions and application software to operate the communication device}, facilitate:
generating configuration information, wherein the configuration information comprises reference signal port information {Park: Fig. 3: [0120]-[0130]: base station 810 generates CSI-RS configuration including at least number of CSI-RS ports and configuration information (1) and (2)}, wherein in response to the communication device determining channel state information measurement is to be performed, the configuration information further comprises first identification information indicating that the reference signal port information is to be used for the channel state information measurement {Park: [0015]-[0017]; Fig. 3: [0194]-[0202]; Claims 5-6: BS transmits specific CSI-RS configuration information including specific port mapping for performing channel state measurement. Based on different set of CSI-RS sequence; the terminal providing measurement and feedback for channel state information reference signal (CSI-RS)}, and wherein in response to the communication device determining reference signal receiving power (RSRP) measurement is to be performed, the configuration information further comprises second identification information indicating that the reference signal port information is to be used for the RSRP measurement {Park: [0018]-[0021]; [0226]-[0232]; [0240]; Claim 7: based on different set of CSI-RS sequence, the terminal providing measurement and feedback for reference signal received power (RSRP). Park: [0018]-[0021]; [0226]-[0232]; [0240]: when CSI-RSRP configuration signal is received at terminal, the RSRP of reference signal port can be measured}; and
sending the configuration information to another communication device {Park: Fig. 3: [0120]-[0130]: BS transmits CSI-RS configuration including at least number of CSI-RS ports and configuration information (items (1) and (2)), 
However, Park fails to disclose wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports.
Ko discloses wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports {Ko: Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143]: port of transmission layer can be switched on/off based on DCI configuration transmitted from the base station to turn on/off port that matches transmission}. 
Ko  and Park before him at the time the invention was made to add new data indicator for antenna port switching as taught by Ko to Park, as with the new data indicator embedded in the DCI message, park can therefore control the switching between the channel state information measurement and antenna port reference signal received power measurement to optimize the effectiveness and reliability in transmitting downlink configuration in multiple standards of the wireless communication environment {Ko: [0016]-[0018]}.
Regarding Claims 8 and 17, Park and Ko disclose the communication device according to claim 16, wherein the configuration information is sent through dynamic signaling or high-layer signaling {Park: [0105]; [0121]-[0122]: CSI-RS configuration is transmitted via higher layer signaling}.
Regarding Claims 9 and 18, Kim and Park disclose the method according to claim 16, wherein the configuration information further comprises reference signal power information, and wherein the reference signal power information comprises a transmitting power of the CSI-RS or the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal {Park: [0012]-[0013]; [0033]: CSI-RS configuration indicates non-zero power configuration for CSI-RS; or [0025]; power ratio defined between PDSCH resource element energy to CSI-RS resource element energy. Ko: Fig. 3: [0077]; [0118]: CSI-RS configuration including TPC command for UE groups. Figs. 6-8: each packet including TPC }.
Claims 3-6 And 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Park” in view of “Ko” and further in view of Shin et al. (US Pub. 2011/0038271, hereinafter “Shin”).
Regarding Claims 3 and 12, Park and Ko disclose the communication device according to claim 10, wherein the configuration information further comprises reference signal power information {Park: [0012]-[0013]; [0025]; [0171]: power ratio of PDSCH and CSI-RS transmission power are defined. Ko: Figs. 3; 6-8: uplink TPC of PUCCH is configured in the DCI reference signal}; and 
However, Park and Ko fail to disclose wherein processor-executable instructions, when executed by the one or more processors, further facilitate: determining a path loss according to the measured RSRP and the reference signal power information.
Shin discloses wherein processor-executable instructions, when executed by the one or more processors, further facilitate: determining a path loss according to the measured RSRP and the reference signal power information {Shin: [0043]-[0045]: equations (7) and (8): UL pathloss of the UE is determined based on reference signal (RS) power and reference signal received power (RSRP)}.
Sharing the same field of endeavor in providing configuration and settings for the terminal uplink transmission; As a result, it would have been obvious to Shin and Park before him at the time the invention was made to add reference signal pathloss calculation as taught by Shin to Park, as with the CSI-RS pathloss calculation, Park mobile device can therefore determine the measurement and feedback of the channel state information or the reference signal received power of the CSI-RS to improve the operation of the complex uplink configuration of multi-carrier communication system {Shin: [0004]}.
Regarding Claims 4 and 13, Park, Ko and Shin disclose the communication device according to claim 12, wherein the reference signal power information comprises a transmitting power of the CSI-RS; and wherein determining the path loss comprises subtracting the measured RSRP from the transmitting power of the CSI-RS to determine a path loss value {Shin: [0043]-[0045]; Equations (7) and (8): UE pathloss is determined by subtracting the reference signal received power (RSRP) from the reference signal (RS) power}.
Regarding Claims 5 and 14, Park, Ko and Shin disclose the communication device according to claim 12, wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal {Shin: [0043]-[0045]: reference signal power is provided from eNB and RSRP is measured at the UE for calculating the difference}.
6 and 15, Park, Ko and Shin disclose the communication device according to claim 14, wherein determining the path loss comprises subtracting the measured RSRP from a sum of the transmitting power of the common reference signal and the difference between the transmitting power of the CSI-RS and the transmitting power of the common reference signal to determine a path loss value {Shin: [0043]-[0045]; Equations (7) and (8): CRS is a common or specific reference signal. Pathloss PL is calculated by subtracting RSRP from the sum of reference signal transmitted power. Measured pathloss using averaging or filtering technique is well known (See Shin: [0049]-[0051])}.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,578,603 and over claims 1-12 of U.S. Patent 10,484,949. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained in the table below.
1-20 can be mapped to above patents as follows:
Application 16/669,171
PATENT 9,578,603
NODP Rejection Mapping
1, 10, 19
1, 7
Instant Claims 1,10,19 are being obvious over claims 1 and 7 of the conflicting Patent and further in view of Park (Figs. 3; 5-7: [0194]-[0202]; [0313]-[0316]; [0369]-[03754) and Ko (Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143])
7, 16, 20
5, 9
Instant Claims 7,16,20 are being obvious over claims 5 and 9 of the conflicting Patent and further in view of Park (Figs. 3; 5-7: [0194]-[0202]; [0313]-[0316]; [0369]-[03754) and Ko (Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143])
2, 8, 11, 17
1,5,7,9
Claims 2, 8, 11, 17 are unpatentable over conflicting Patent in view of Park ([0105]; [0121]-[0122])
3, 12
1,5,7,9
Instant Claims 3, 12 are anticipated by claims 1,5,7,9 of the conflicting Patent.
4, 13
1,5,7,9
Instant Claims 4, 13 are anticipated by claims 1,5,7,9 of the conflicting Patent.
5, 14
1,5,7,9
Instant Claims 5, 14 are anticipated by claims 1,5,7,9 of the conflicting Patent.
6,9,15,18
1,5,7,9
Instant Claims 6, 15 are anticipated by claims 1,5,7,9 of the conflicting Patent.



Application 16/669,171
PATENT 10,484,949
NODP Rejection Mapping
1,7,10,16,19-20
1, 7, 12
Instant Claims 1,7,10,16,19-20 are being obvious over claims 1 and 7 of the conflicting Patent and further in view of Park (Figs. 3; 5-7: [0194]-[0202]; [0313]-[0316]; [0369]-[03754) and Ko (Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143])
2, 8, 11, 17
2, 8
Claims 2, 8, 11, 17 are anticipated by claims 2 and 8 of the conflicting Patent.
3, 12
1, 7, 12
Instant Claims 3, 12 are anticipated by claims 1, 7, 12 of the conflicting Patent.
4, 13
1, 7, 12
Instant Claims 4, 13 are anticipated by claims 1, 7, 12 of the conflicting Patent.
5, 14
1, 7, 12
Instant Claims 5, 14 are anticipated by claims 1, 7, 12 of the conflicting Patent.
6,9,15,18
1, 7, 12
Instant Claims 6, 15 are anticipated by claims 1, 7, 12 of the conflicting Patent.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US Pub. 9,173,205) teaches a method for a base station for transmitting and a equipment for receiving downlink signal.
	Kim et al.  (US Pub. 2011/0194536) teaches a method for indicating a DM-RS antenna port in a wireless communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
March 18, 2021